Citation Nr: 0218136	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) from the VA Regional Office (RO) in Manila, 
Philippines, which found that new and material evidence 
had not been submitted to reopen the appellant's claim of 
entitlement to basic eligibility for VA benefits.

The appellant provided testimony at a personal hearing 
before personnel at the RO in November 2001, a transcript 
of which is of record.


FINDINGS OF FACT

1.  In August 1998, the RO denied the appellant's claim 
for basic eligibility of entitlement to VA benefits.  The 
appellant was informed of this decision, and did not 
appeal.

2.  The evidence submitted since the August 1998 decision 
is either redundant of previously considered evidence or 
not relevant to the question at hand, and it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1998 decision finding that the appellant 
did not meet the basic eligibility requirements for VA 
benefits is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1998 & 2002).

2.  The evidence submitted since the RO's April 1994 
decision letter is not new and material, and his claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) had previously held that when, 
as in this case, a question at issue turns on a legal 
determination, such as basic eligibility for a benefit or 
status as a claimant, and not on a factual determination, 
the new and material analysis was not applicable, as the 
purported previous "denial" was not a final decision based 
on a "claim."  D'Amico v. West, 12 Vet. App. 357 (1999) 
(because appellant never attained status of claimant he 
did not submit any claim, and therefore there was no 
finally denied claim which could have been reopened); 
Laruan v. West, 11 Vet. App. 80 (1998).  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has more recently held that the new and 
material evidence requirement set forth in 38 U.S.C.A. 
5108 (West 1991) applied to the reopening of claims that 
were finally disallowed for any reason.  D'Amico v. West, 
209 F. 3d 1322 (Fed. Cir. 2000).  Accordingly, the RO 
adjudicated the claim on the basis of whether new and 
material evidence had been submitted.


Background.  In April 1998, the appellant submitted a VA 
Form 21-526, Application for Compensation or Pension, in 
which he requested entitlement to VA benefits based upon 
purported military service that occurred from May 1945 to 
January 1946.  The evidence submitted in support of his 
claim included the following documents which indicate he 
had military service in World War II:  a June 1948 
statement from Headquarters National Defense Forces at 
Camp Murphy, Quezon City; a copy of an Enlisted Record 
which indicates he was inducted in May 1945; a January 
1946 Discharge from the Army of the Philippines; and a 
copy of an Army of the United States of the America Oath 
of Induction, dated in May 1945.

The record reflects that the RO requested confirmation 
from the U.S. Army Reserve Personnel Center (ARPERCEN) as 
to whether the appellant had recognized military service.  
In July 1998, ARPERCEN notified the RO that the appellant 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces."  Thereafter, the RO 
sent correspondence to the appellant in August 1998 
informing him that his claim for VA benefits was being 
denied because ARPERCEN had certified he had no recognized 
military service, and that this determination was binding 
on VA.

The appellant sought to reopen his claim for VA benefits 
in February 2001, and submitted private medical records in 
support thereof.  By correspondence dated in March 2001, 
the RO reiterated that the U.S. Army had determined he had 
no recognized military service.  In addition, the RO 
summarized the identifying information that was sent to 
the Army when this determination was made, and informed 
the appellant that no new identifying information had been 
provided which would warrant submission of a request for 
re-verification of military service.  However, if the 
information previously furnished to the Army was 
incorrect, then the appellant was requested to provide the 
RO with corrected information so it could be submitted to 
the Army.

In April 2001, the appellant submitted a statement 
contending that he was a bona fide and legitimate USAFFE 
recognized Guerilla of World War II.  He also submitted 
duplicate copies of the May 1945 Army of the United States 
of America Oath of Induction and the June 1948 statement 
from Headquarters National Defense Forces at Camp Murphy, 
Quezon City.  In addition, he submitted an April 1989 
statement from the Republic of the Philippines Department 
of National Defense, Philippine Veterans Affairs Office, 
which stated that he was a veteran of World War 
II/Philippine Revolution who service with U.S. Army in the 
Philippines (USAFIP)-NL.

By correspondence dated in July 2001, the RO reiterated 
that the basis for the previous denial of basic 
eligibility to VA benefits, and informed the appellant 
that in order to reopen his claim he had to submit new and 
material evidence, and provided the regulatory standard 
thereof.  Later that month, the appellant submitted a 
Notice of Disagreement, appealing the RO's decision to the 
Board.

In addition to the documents noted above, the appellant 
also submitted as part of his application to reopen a 
March 1989 statement from General Headquarters, Armed 
Forces of the Philippines, which noted that the appellant 
was a member of the Commonwealth Army of the Philippines, 
in the service of the USAFFE/GRLA, and that he was paid in 
arrears, and indicated that his pay was based upon service 
from May 1945 to January 1946.  He also submitted an 
August 1990 Application for Old Age Pension that he had 
apparently submitted to the Republic of the Philippines 
Department of National Defense, Philippine Veterans 
Affairs Office.  In addition, he submitted documents dated 
in 2001 which identified him as a member of the Veterans 
Federation of the Philippines.

At the November 2001 personal hearing, the Decision Review 
Officer (DRO) who conducted this hearing noted, in part, 
that if additional development was deemed necessary in 
order to fulfill the duty to assist, then he would request 
one and the additional evidence would then be considered.  
In addition, the DRO reiterated that the basis for the 
denial was the negative certification from ARPERCEN, and 
that the records from the Philippine government did not 
alter that certification.  The appellant discussed a legal 
case he had heard about in which several individuals were 
granted naturalization under the Immigration Act of 1990 
based upon Philippine records showing military service 
during World War II.  However, the DRO informed him that 
the Immigration and Naturalization Service had different 
rules and regulations than the VA.

In a July 2002 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the 
USAFFE and those who claim to have served in the organized 
guerrilla forces were maintained by the United States Army 
Reserve Personnel Command (ARPERSCOM, formerly ARPERCEN).  
The RO stated that the individual records for each 
potential claimant were maintained in alphabetical order.  
It was noted that ARPERSCOM had repeatedly informed VA 
that, unless the claimant reported personal data such as 
name, which was different from that which was provided in 
a prior request for service verification, there was no 
value in resubmitting a request for reverification.  It 
was further noted that ARPERSCOM had indicated that a 
potential claimant's service was verified by the records 
associated with his or her name and that, if the name was 
a common one or if there are minor discrepancies in 
spelling or middle initial, ARPERSCOM would compare the 
service number, date of birth, place of birth, and names 
of next of kin provided in the request for information 
with the records they have on file.  The RO noted that 
documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data 
that was substantially different than that VA had provided 
to ARPERSCOM.  The RO also noted that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the 
United States Army and findings are not binding on 
ARPERSCOM.  Moreover, the RO noted the information 
submitted to ARPERSCOM concerning the appellant's claim of 
recognized military service for her spouse, and concluded 
that no new evidence had been presented, which was 
different from that already submitted, which would warrant 
a request for recertification.  Additionally, the Board 
notes that the RO reported essentially the same 
information to the appellant by the March and July 2001 
denial letters, as well as the October 2001 Statement of 
the Case (SOC), the November 2001 personal hearing, and 
the December 2001 Supplemental Statement of the Case 
(SSOC).


Legal Criteria.  The term "veteran" means a person who 
served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  Service in the Regular 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial 
benefits.  38 C.F.R. § 3.8(a).  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945 
and June 30, 1947, inclusive, and in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under 
a recognized commissioned officer, only if the person was 
a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946, is included for compensation 
benefits, but not for pension or burial benefits.  38 
C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions:  (1) 
The evidence is a document issued by the service 
department; (2) The document contains needed information 
as to length, time and character of service; and, (3) in 
the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture" of the 
circumstances surrounding the origin of a claimant's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge 
v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left 
intact the requirement that a claimant must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2002) which states that nothing in section 
5103A precludes VA from providing such other assistance as 
the Secretary considers appropriate.  However, these 
changes are applicable only to claims to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the appellant's claim was filed 
prior to August 29, 2001, and, as such, these changes are 
not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  However, a review of the 
record reflects that the appellant has not identified any 
pertinent evidence that is not of record.  Further, to the 
extent that VA has a duty to notify, the Board notes that 
the RO advised the appellant of the standard for "new and 
material evidence" under 38 C.F.R. § 3.156(a) by the July 
2001 correspondence.  Moreover, the record reflects that 
the RO informed the appellant by the March and July 2001 
denial letters, the October 2001 SOC, the November 2001 
personal hearing, and the December 2001 SSOC that the U.S. 
Department of the Army had certified that he had no 
recognized military service and that this determination 
was binding on VA.  Thus, he was aware that he had to 
submit either United States service documents in support 
of his claim, or information different from that 
previously submitted to ARPERSCOM which would warrant a 
request for recertification.  As such, the appellant was 
kept apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
concludes that any duty to assist and duty to notify in 
the instant case has been fulfilled, and that no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.


Analysis.  In the instant case, the Board finds that new 
and material evidence has not been submitted to reopen the 
appellant's claim of basic eligibility for entitlement to 
VA benefits.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In addition, we note that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the various documents the 
appellant has submitted, including those from the 
government of the Philippines, have no bearing upon the 
resolution of this matter.  That is, none of the 
additional documents are relevant to the question at hand 
and, therefore, the additional information is not new 
evidence, within the meaning of the cited legal authority.

The remainder of the subsequently received evidence, 
including the appellant's hearing testimony, is not 
competent under current law to show that the appellant had 
qualifying service, and is thus not relevant.  Service 
department findings as to the fact of service with the 
United States Armed Forces are made binding upon VA for 
purposes of establishing entitlement to benefits.  Duro, 
supra.  Consequently, the subsequently received evidence 
could not, as a matter of law, establish qualifying 
service. 

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the August 1998 RO decision fails 
to suggest such service, or that new information has been 
submitted that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Therefore, the Board finds that the additional 
evidence of record received in this case is either not 
relevant or redundant of previously considered evidence, 
and it is not material because it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. 3.156(a).  As the 
appellant has failed to submit new and material evidence, 
his application to reopen his claim of entitlement to 
basic eligibility for VA benefits must be denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of basic eligibility for 
entitlement to VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

